Citation Nr: 0411935	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for bilateral foot problems or foot injury.  
However, prior to certification of this issue to the Board, 
in January 2003, the RO issued a Decision Review Officer 
decision which granted service connection for tinea pedis, 
bilateral feet.  Additionally, by a May 2003 rating decision, 
service connection was also granted for residuals of shell 
fragment wound, left foot.  These rating decisions represent 
a full grant of the benefits sought on appeal with respect to 
the veteran's bilateral foot claim.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Hypertension was not incurred in or aggravated by active 
service, was not manifest to a degree of 10 percent or more 
within the first post-service year, and is not otherwise 
related to an incident of active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to service connection 
for hypertension, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for this entitlement.  The discussions in the rating 
decisions, Statement of the Case, Supplemental Statements of 
the Case, and various correspondence and communication from 
the RO (in particular, letters from the RO dated in March 
2001 and April 2003), the appellant has been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Moreover, in the April 2003 letter, the appellant 
was advised as to what evidence was needed to substantiate 
his claim for service connection for hypertension, what 
information VA would obtain for him, and how he can help VA 
in substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  Upon 
consideration of the foregoing, the Board finds that proper 
VCAA notice was furnished to the appellant in a timely 
manner. 

Further, after reviewing the claims folder, the Board also 
finds that all necessary development has been accomplished.  
The record in this case includes the veteran's correspondence 
and available service as well as VA and private treatment 
records.  Moreover, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Upon consideration of the foregoing, the Board finds 
that the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claim.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic disorders manifested to a certain degree 
within a specified period after service are presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Presumptive service connection is warranted for 
hypertension if manifested to a compensable degree during the 
first postservice year.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The 
Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  Id.  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2003).

Service medical records are negative for complaint, 
treatment, or diagnosis related to hypertension or high blood 
pressure.  Specifically, a December 1966 Report of Medical 
Examination for enlistment reflects a blood pressure reading 
of 134/88 and notes a negative history of high blood 
pressure.  An October 1967 Report of Medical Examination 
reflects a blood pressure readings of 120/72 and notes that 
the veteran reported having a history of high blood pressure.  
A November 1967 report of dental treatment notes no high 
blood pressure.  Service medical records, dated in December 
1967 and March 1968, show blood pressure readings of 130/70 
and 140/90, respectively.  A July 1969 Report of Medical 
Examination for ETS (expiration of term of service) reflects 
a blood pressure reading was 130/50 and the veteran reported 
a negative history of high blood pressure.  

Post-service private and VA examination and treatment 
reports, dating from November 1990 to July 2003, reflect that 
the first evidence of hypertension was in November 1990.  
Specifically, this private medical record notes that the 
veteran sought treatment for dizziness, was found to be 
hypertensive, and started on medication.  A November 2000 
report of VA examination for hypertension includes a 
diagnosis of hypertension, essential, severe, inadequately 
controlled with present medication.  This examination report 
also includes the opinion that it would be impossible for the 
examiner to state the time of onset of the veteran's 
hypertension because of the absence of significant medical 
records available for review.  Similarly, a May 2003 report 
of VA examination for hypertension includes a diagnosis of 
essential hypertension as well as the comment that the 
examiner is unable to establish service connection for it.  

During his January 2003 personal hearing at the RO, the 
veteran testified that he was treated for hypertension during 
service and that, within one year of his discharge from 
service, he continued to receive such treatment from E. Reed, 
M.D.  Unfortunately, a March 2003 communication from the 
veteran reflects that the records of his post service 
treatment from Dr. Reed are unavailable because the physician 
is deceased.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  Although 
service medical records reflect an isolated elevated blood 
pressure reading of 140/90 in March 1968, the remainder of 
the service medical records, to include a July 1969 ETS 
examination report, do not refer to, or even suggest, the 
presence of any hypertension or elevated blood pressure 
readings.  The post-service medical evidence on file reflects 
that the first clinical evidence of the veteran having 
hypertension was in November 1990, decades after he was 
discharged from service.  Finally, there is no medical 
opinion on file linking the veteran's post-service 
hypertension to his active service, to include the single 
isolated elevated blood pressure reading noted in March 1968.

The veteran believes that his current hypertension had its 
onset during his active military service.  However, it is 
well established that as lay person without medical training, 
he is not competent to comment on medical matters such as the 
relationship between his hypertension and his period of 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In this regard, the Board acknowledges the 
veteran's testimony that he was treated for hypertension 
within one year of his discharge from service; however, the 
earliest objective evidence of such treatment is in November 
1990, in excess of twenty years after separation from 
service.

In sum, the Board finds that hypertension was not manifested 
during service or within one year of discharge, nor is the 
veteran's hypertension otherwise related to his active duty 
service.  The Board therefore finds that service connection 
for hypertension is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 


ORDER

Service connection for hypertension is denied.  



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



